Title: To Thomas Jefferson from Samuel Hardy, 21 May 1784
From: Hardy, Samuel
To: Jefferson, Thomas



Dear Sir
Annapolis 21st. May 1784.

Enclosed you will receive a Cypher which Colo. Monroe requested me to transmit you. He together with Mr. Lee and Mr. Gerry sat out yesterday to Georgetown. We thought it expedient that the Committee should proceed in order to turn the view of the Continent to that place as the spot where Congress may perhaps ultimately fix.
Since your departure we have done nothing. Congress have been involved in a scene of Confusion greater than you can conceive.
The Committee of Qualifications reported that the time of the Delegates of Rhode Island had expired. To this report five states assented, two dissented and three were divided. A question then arose whether as the report was not agreed to by seven states, those Gentlemen were deprived of their seats, or whether when the right of a Member to sit was questioned it did not require seven states to establish that right. It has produced great diversity of sentiment,  and more altercation than I have ever seen either in Congress or any other place. So that I begin seriously to apprehend we shall be forced to adjourn and confess to the World that the division of our Councils has prevented the adoption of those measures which the interest of the Union so loudly call’d for at our hands.
I am Sir with every Sentiment of respect Your Mo Obedt

S: Hardy

